COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Jorge Escalante,                              §              No. 08-18-00067-CV

                       Appellant,               §                 Appeal from the

  v.                                            §               388th District Court

  Claudia B. Escalante,                         §            of El Paso County, Texas

                          Appellee.             §              (TC# 2015DCM8192)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until May 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lyda Ness Garcia, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before May 7, 2019.


              IT IS SO ORDERED this 2nd day of April, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.